DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 07/29/22. 
Claim 1 has been previously cancelled
Claims 2-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Argument – The applicant argues, in regards to the 103 rejection of claim 2, that Francis does not disclose the amended limitations “identifying, by the first tracking server and within the interaction data, a unique identifier corresponding to a user that performed the user interaction...” and “transmitting, to multiple different tracking servers by the first tracking server...one or more user identifiers corresponding to the user that performed the user interaction…”. In particular, the applicant states that Francis does not disclose a unique identifier corresponding to a user is known to the server and that combining Booth with Francis would render Francis unsatisfactory for its intended purpose (see applicant’s remarks; pages 7-11). 
Response to argument - The examiner respectfully disagrees. Francis is not relied upon to disclose the “unique identifier”. Francis discloses the encrypted record is transmitted to the server, where the server(s) are adapted to track client interactions with information items. The data in the event record allows for publishers to be billed based on, for example, the type of information item and type of interaction with the information item (see Francis; paragraphs 0028, 0033, 0037, 0041-0043). Further, the server receives the encryption record and once the record is decrypted the server is able to identify/determine the identifiers of other servers, such as a publisher, ad space provider and other third party servers for purpose of billing, monitoring user activity, or tracking effectiveness of information items (see Francis; paragraphs 0035 and 0041-0043). In other words, the server receives an encrypted record, from the proxy server, and decrypts it to access the user interaction data. The user interaction data includes identifiers of other servers that are to be informed of the user interaction for purposes of billing, monitoring user activity, or tracking effectiveness of information items.
Booth is relied upon to disclose the “unique identifier”. In particular, Booth discloses that an analytics server tracks recipient behavior and measures the recipient’s responses to advertisements. Data recorded by the analytics server includes unique identifying information, allowing for the recipient’s individual interactions to be tracked (Booth; column 3 lines 14-26, column 5 lines 65-67 and column 6 lines 12-18).
While Francis states that neither the proxy nor the server obtains enough information to violate the user’s privacy because the encrypted record does not include any information identifying a specific user (see Francis; paragraph 0010), Booth discloses a user may create a profile and manage the profile to opt-in for a third party or advertiser to receive the user’s information. The management includes changing privacy (emphasis added) and contact preferences (see Booth; column 5 lines 37-54). Further, Francis discloses tracking user interactions with information items, in which the information items may be used for soliciting user feedback and receiving input from the user in response to the information item (emphasis added) (see Francis; paragraphs 0023 and 0024).
Therefore, one of ordinary skill in the art would be motivated to combine Francis and Booth in order to provide scalability. For example, when being solicited for user feedback, allowing a user of Francis the option to change privacy preferences and allow identifying information locally stored in a user profile (see Francis; paragraph 0011) to be seen in the case where the user prefers or wants his/her information to be seen in order to receive future updates on specific products related to the user (see Booth; column 5 lines 43-54). In other words, the user’s privacy would not be violated since the user has control of determining when identifying information, such as contact information, can be seen by third-parties. 
Francis discloses prior systems violate user privacy or weaken user privacy, e.g. transmitting a user profile to an ad delivery system or keeping the user profile private but the user agent’s ad requests can be seen (see Francis; paragraph 0007). The examiner submits that the prior systems violated or weaken the user privacy without the user’s knowledge. That is, unknown to the user, the user profile was being transmitted to the ad delivery system or ad requests were being seen.
Francis appears to be against a fully private system by stating they cannot be used in an advertising business in practice because they don't provide the information needed to run an advertising business (see Francis; paragraph 0007). Therefore, modifying Francis with Booth’s ability to opt-in for changing privacy and contact preferences does not frustrate or go against the purpose of Francis, i.e. allow delivery of individually targeted information that is truly private and targets users well (see Francis; paragraph 0008), because the targeted information may remain private or the user has control and knowledge of what information is seen, which improves the prior systems where the user had no control/knowledge or relies on a fully private system that cannot be used in an advertising business (see Francis; paragraph 0007).
As such, the combination of Francis and Booth does in fact disclose the limitations “identifying, by the first tracking server and within the interaction data, a unique identifier corresponding to a user that performed the user interaction...” and “transmitting, to multiple different tracking servers by the first tracking server...one or more user identifiers corresponding to the user that performed the user interaction…”.  The rejection has been maintained. 

Similar arguments were made in view of independent claims 9 and 16 (see applicant’s remarks; page 11), and as such, the same rationale discussed above regarding claim 2 applies equally as well to claims 9 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis et al. (U.S. 2011/0055552 A1) in view of Shahine et al. (U.S. 2006/0149677 A1) and Martin-Cocher et al. (U.S. 2010/0211457 A1) and further in view of Booth et al. (U.S. 8,719, 101 B1).
Regarding claims 2, 10 and 16, Francis teaches a method performed by one or more data processing apparatus and system comprising: 
receiving, from a remote user device and by a first tracking server (server), interaction data (encrypted record) specifying that user interaction with a given portion of content (information item) occurred, wherein the given portion of content (information item) is provided by a particular entity (see Francis; paragraphs 0023, 0024, and 0031-0033; Francis discloses a client creates an encrypted record.  The encrypted record includes data associated with a user's interaction with an information item.  Information items may include advertisements, therefore, would necessarily be provided by another entity of the advertisements, such as the owner of the advertisement content.  The encrypted record is sent by the client device to the server via a proxy); 
determining, by the first tracking server (server) and based on the interaction data (encrypted record), that the user interaction (encrypted record) with the given portion of content (information item) is to be reported to multiple different tracking servers (other servers, i.e. publishers) that are remote to the first tracking server (server) (see Francis; paragraphs 0028, 0033, 0037, 0041-0043 and Figures 3; Francis discloses the encrypted record is transmitted to the server, where the server(s) are adapted to track client interactions with information items.  The data in the event record allows for publishers to be billed based on, for example, the type of information item and type of interaction with the information item.  Francis discloses that the event record may show interaction with multiple information items, as such, multiple publishers would receive a report on user interaction associated with their particular information item.  In other words, in a scenario where the client interacts with more than one information item, the corresponding publisher would receive the interaction data from the server.  Further, other servers such as ad space provider or other third party servers for purposes of tracking are identified),
transmitting, to the multiple different tracking servers (other servers, i.e. publishers), by the first tracking server (server) independent of redirecting the user device to the multiple different tracking servers (other servers, i.e. publishers) and independent of the user device, reporting data (record) also specifying an occurrence of the user interaction with the given portion of content (information item) (see Francis; paragraphs 0027, 0028, 0037, and 0041-0043; Francis discloses that the client may associated with a proxy, which in turn is associated with a single server.  Further, the proxy may be associated with multiple servers, where the proxy is adapted to forward traffic from one or more clients to one or more servers via matching the clients and servers.  In other words, the proxy is able to transmit the traffic, e.g. user interaction data, from one client to multiple servers, multiple clients to one server, or multiple clients to multiple servers.  The server(s) are adapted for tracking the user interaction and communicating with other servers.  The traffic from the client is the encrypted record, which is transmitted to the server(s) via the proxy.  Publishers are billed based on the type of information item as well as the type of interaction with the information item.  Multiple information items may be interacted with, and as such multiple publishers associated with the information items would receive the interaction data.  Further, identifiers for servers such as ad space provider and other third party servers for purposes of billing, monitoring and tracking are stored so that the data is transmitted to the servers.  The examiner notes that the limitation “independent of redirecting the user device to the multiple different tracking servers" is interpreted as merely reducing redirects so that the client device is not redirected through multiple servers, i.e. redirected directly, by using identifiers as supported by the applicant's specification page 6 second paragraph.  As such, Francis discloses the client data is transmitted to appropriate publisher servers, ad space servers and other third party servers via use of stored identifiers from the encrypted record, and therefore, direct transmission of the client data to the other servers without multiple redirects through unassociated servers).  
While Francis discloses a first server, receiving from a proxy server, interaction data that is associated with the given portion of content and the first server communicating with multiple different tracking servers (see Francis; paragraphs 0026, 0028 and 0033-0035), as discussed above, Francis does not explicitly disclose a first tracking server that logs interactions with portions of content presented at user devices; logging, by the first tracking server and based on information in the interaction data, the interaction in association with the remote user device.
In analogous art, Martin-Cocher discloses a first tracking server that logs interactions with portions of content (advertisements) presented at user devices (see Martin-Cocher; paragraphs 0034-0038 and Figure 1; Martin-Cocher discloses a tracking application provided on a server compares user interaction performed on a device with events of interest associated with an advertisement.  The tracking application receives the reported user interaction for analysis of tracking events.  Therefore, the reported user interaction is necessarily recorded/logged in order to compare and analyze the interaction with events of interest associated with the advertisement); 
logging, by the first tracking server (tracking application of server) and based on information (parameters) in the interaction data, the interaction in association with the remote user device (see Martin-Cocher; paragraphs 0034-0038 and Figure 1; Martin-Cocher discloses the tracking application stores additional information provided along with the reported user interaction.  Parameters such as source identification and other data is stored with the reported user interaction.  The source identification defines the source, i.e. the remote user device, providing the interaction data).
One of ordinary skill in the art would have been motivated to combine Francis and Martin-Cocher because they both disclose features of monitoring user interaction with content, such as an advertisement, and as such are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated storing/logging the interaction data as taught by Martin-Cocher into the system of Francis in order to provide the benefit of efficiency and scalability by allowing the interaction data to be compared with specified events of interest.
While Francis discloses a first server, receiving from a proxy server, interaction data that is associated with the given portion of content and the first server communicating with multiple different tracking servers (see Francis; paragraphs 0026, 0028 and 0033-0035), as discussed above, the combination of Francis and Martin-Cocher does not explicitly disclose determining, by the first tracking server and based on the interaction data, a destination page that is associated with the given portion of content; and redirecting, by the first server, the user device to the destination page.
In analogous art, Shahine teaches determining, by the first tracking server (ad server or another server) and based on the interaction data (user clicking), a destination page (target) that is associated with the given portion of content (advertisement) (see Shahine; paragraph 0046; Shahine discloses when a user clicks on an advertisement a HTTP request is sent with a link that points to an ad server, or another server, which includes data such as the target of the advertisement.  In other words, based on the user clicking on an advertisement, a target/destination is determined); and 
redirecting, by the first server (ad server or another server), the user device to the destination page (target) (see Shahine; paragraph 0048; Shahine discloses that the ad server, or other server, redirects the user to the target.  In other words, the ad server or other server redirects the user directly to the target of the ad).
One of ordinary skill in the art would have been motivated to combine Francis, Martin-Cocher and Shahine because they all disclose features of monitoring user interaction with content, such as an advertisement, and as such are within the same environment.  Further, Francis discloses that a user may interact with an information item, such as an advertisement, by providing input via a mouse (see Francis; paragraphs 0023, 0024 and 0038), and Shahine would provide one way to implement redirecting the user to the advertisement target. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the redirecting feature of Shahine into the combined system of Francis and Martin-Cocher in order to provide the benefit of improved latency as well as user experience by allowing the user to be redirected to the advertisement target directly.
While Francis discloses the server identifying information specifying different servers (see Francis; paragraphs 0042 and 0043), Martin-Cocher discloses logging the interaction data and Shahine discloses detecting user action on an advertisement, as discussed above, the combination of Francis, Martin-Cocher and Shahine does not explicitly disclose including identifying, by the first tracking server and within the interaction data, a unique identifier corresponding to a user that performed the user interaction; and reporting data specifying one or more user identifiers corresponding to the user that performed the user interaction.
In analogous art, Booth discloses including identifying, by the first tracking server and within the interaction data, a unique identifier (unique identifying information) corresponding to a user that performed the user interaction (see Booth; column 3 lines 14-26 and column 6 lines 12-18; Booth discloses that an analytics server tracks recipient behavior and measures the recipient’s responses to advertisements.  Data recorded by the analytics server includes unique identifying information, allowing for the recipient’s individual interactions to be tracked); and
reporting data specifying one or more user identifiers (unique identifying information) corresponding to the user that performed the user interaction (see Booth; column 5 lines 65-67 and column 6 lines 12-18; Booth discloses that data recorded by the analytics server includes unique identifying information, allowing for the recipient’s individual interactions to be tracked).
One of ordinary skill in the art would have been motivated to combine Francis, Martin-Cocher, Shahine and Booth because they all disclose features of monitoring user interaction with content, such as an advertisement, and as such are within the same environment.  Further, in Francis, the server that receives the encryption record from the proxy server could be implemented as an analytics server, as taught by Booth.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated recording unique identifying information as taught by Booth into the combined system of Francis, Martin-Cocher and Shahine in order to provide the benefit of efficiency and scalability by allowing the identity of the client to now be known to the server, in which it was not previously (see Francis; paragraph 0033).  Thereby, providing the user of Francis the option to change privacy preferences to allow identifying information to be seen in the case where the user wants his/her information to be seen in order to receive updates on products related to the user (see Booth; column 5 lines 43-54).
Further, Francis discloses the additional limitations of claim 10, a user device (see Francis; paragraph 0022; Francis discloses desktop computers, portable computers, mobile devices etc.); a first tracking server operated by a first entity, wherein the first tracking server logs interactions with portions of content presented at user devices, the first tracking server being operable to interact with the user device (see Francis; paragraphs 0023, 0026, 0028 and 0039; Francis discloses tracking user interactions with information items presented at clients, i.e. “user devices”.  The interaction data is sent to a server via a proxy that communicates with the clients.  An ad-space provider, i.e. “entity”, allows the server to store and tabulate the information). 
Further, Francis discloses the additional limitations of claim 16, a non-transitory computer storage medium encoded with a computer program (see Francis; paragraph 0075).
Regarding claims 3, 11 and 17, Francis, Martin-Cocher, Shahine and Booth disclose all the limitations of claims 2, 10 and 16 , as discussed above, and further the combination of Francis, Martin-Cocher, Shahine and Booth clearly discloses wherein identifying the multiple different tracking servers based on the interaction data comprises identifying a server unique identifier (publisher identifier) for each of the multiple different tracking servers (see Francis; paragraphs 0026, 0034-0037 and 0043; Francis discloses the proxy is associated with multiple servers, such as servers adapted to track user interaction.  The event record of the user interaction data includes a publisher identifier.  Therefore, each user interaction with an information item would include the associated publisher identifier.  Further, identifiers for servers such as ad space server and other third party servers are stored based on the record).  
Regarding claims 4, 12, and 18, Francis, Martin-Cocher, Shahine and Booth disclose all the limitations of claims 3, 11 and 17, as discussed above, and further the combination of Francis, Martin-Cocher, Shahine and Booth clearly discloses wherein the server unique identifier for each of the multiple different tracking servers is embedded in a URL that is included in the interaction data (see Francis; paragraphs 0026, 0034-0036 and 0043; Francis discloses the proxy may be a HTTP proxy, where messages are sent using the HTTP protocol.  As such, the event record message, that includes the publisher identifier, would necessarily be a URL in order to communicate via HTTP.  Further, identifiers for servers such as ad space server and other third party servers are stored based on the record).  
Regarding claims 5, 13 and 19, Francis, Martin-Cocher, Shahine and Booth disclose all the limitations of claims 4, 12, and 18, as discussed above, and further the combination of Francis, Martin-Cocher, Shahine and Booth clearly discloses wherein the URL includes a network location of the destination page (target) (see Shahine; paragraphs 0046-0048; Shahine discloses that the URL sent to an ad server or other server includes the target location).
One of ordinary skill in the art would have been motivated to combine Francis, Martin-Cocher, Shahine and Booth because they all disclose features of monitoring user interaction with content, such as an advertisement, and as such are within the same environment.  Further, Francis discloses that a user may interact with an information item, such as an advertisement, by providing input via a mouse (see Francis; paragraphs 0023, 0024 and 0038), and Shahine would provide one way to implement redirecting the user to the advertisement target. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the URL feature of Shahine into the combined system of Francis and Martin-Cocher in order to provide the benefit of improved latency as well as user experience by allowing the user to be redirected to the advertisement target directly.
Regarding claims 6 and 14, Francis, Martin-Cocher, Shahine and Booth disclose all the limitations of claims 2 and 10, as discussed above, and further the combination of Francis, Martin-Cocher, Shahine and Booth clearly discloses wherein redirecting the user device to the destination page (target) comprises transmitting, to the user device, a redirect instruction (response) that includes a URL of the destination page (see Shahine; paragraph 0048; Shahine discloses redirecting the user to the target.  As known to one of ordinary skill in the art, a redirect is a response and as such, the user receives a response that instructs the user to connect with the target). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 2 and 10. 
Regarding claims 7, 15 and 20, Francis, Martin-Cocher, Shahine and Booth disclose all the limitations of claims 6, 10 and 16, as discussed above, and further the combination of Francis, Martin-Cocher, Shahine and Booth clearly discloses wherein transmitting reporting data specifying the occurrence of the user interaction with the given portion of content (information item) to the multiple different tracking servers (servers, i.e. publishing server) comprises transmitting an encrypted shared identifier (Ad event type identifier) corresponding to the user device (see Francis; paragraph 0038; Francis discloses the encrypted event record includes an Ad event type identifier which specifies the type of user action with the information item.  The Ad event type identifier is shared with the publishing servers).
Regarding claims 8 and 21, Francis, Martin-Cocher, Shahine and Booth disclose all the limitations of claims 2 and 16, as discussed above, and further the combination of Francis, Martin-Cocher, Shahine and Booth clearly discloses wherein transmitting reporting data specifying one or more user identifiers corresponding to the user that performed the user interaction comprises asynchronously transmitting the one or more user identifiers (see Booth; column 3 lines 14-26 and column 6 lines 10-21; Booth discloses that data recorded by the analytics server includes unique identifying information, such as a cookie allowing for the recipient’s interactions to be tracked.  Additional advertising information is sent to the recipient when the user interacts with the banner and the recorded information, including the unique identifying information with the interactions, is shared with third party vendors or other advertisers.  This is done asynchronously because the recorded information is not sent to the recipient, as the additional advertising information, and as such, the both information is sent separately).
One of ordinary skill in the art would have been motivated to combine Francis, Martin-Cocher, Shahine and Booth because they all disclose features of monitoring user interaction with content, such as an advertisement, and as such are within the same environment.  Further, in Francis, the server that receives the encryption record from the proxy server could be implemented as an analytics server, as taught by Booth.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated recording unique identifying and tracking information as taught by Booth into the combined system of Francis, Martin-Cocher and Shahine in order to provide the benefit of efficiency and scalability by allowing the identity of the client to now be known to the server in which it was not previously (see Francis; paragraph 0033), such as additional vendor/advertiser servers.
Regarding claims 9 and 22, Francis, Martin-Cocher, Shahine and Booth disclose all the limitations of claims 8 and 21, as discussed above, and further the combination of Francis, Martin-Cocher, Shahine and Booth clearly discloses wherein transmitting reporting data specifying one or more user identifiers corresponding to the user that performed the user interaction comprises transmitting a unique user identifier that includes a portion that is uniquely assigned to the user and a portion that is random (see Booth; column 3 lines 14-23, column 5 lines 65-67 and column 6 lines 10-20; Booth discloses the analytics server tracks other network communication displayed, i.e. “portion that is random”, in connection with the banner advertisement.  The cookie contains unique identifying, i.e. “uniquely assigned”, information of the recipient.  And the analytics server shares the information with other vendors/advertisers.  As such, the one or more identifiers include the cookie and tracking data of the other network communication displayed).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heyworth et al. (U.S. 2008/0227500 A1) discloses reporting of interactive advertisements.
Levav et al. (U.S. 2011/0153411 A1) discloses a tracking server that matches a plurality of on-line purchases. 
Granik et al. (U.S. 2002/0010757 A1) discloses re-directing a user ad click to a final destination using an encrypted identifier that identifiers the user on the re-direct server.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        11/04/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442